Howard, J., orally.
The distinction between words in themselves actionable, and those not actionable, is well known. As to the plaintiff, separate from his employment, the words used by the defendant were not actionable. They imputed no crime, which could be visited with infamous punishment. A flue is all that could be imposed. But the plaintiff contends *560that the words were actionable, because uttered against the plaintiff in relation to his employment. The principle contended for is correct, but we think it does not apply. The declaration does not charge that the words were spoken “ of and concerning the plaintiff’s business.” No special damages were proved or alleged. The words were not actionable, either in themselves or by reference to the plaintiff’s calling.

Exceptions overruled.